Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1).
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 

a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 
a gate ([0003] and [0033]-[0034], the dummy gate is not intended for use) formed in a predetermined region of the channel; 
source/drain regions ([0040]: 50) formed at both sides of the channel along side surfaces of the channel on the substrate (inherent layout of source/drain and channel of the transistor, source/drain regions are formed at both sides of the channel along side surfaces of the channel on the substrate); and
an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the insulating layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel).
Cheng does not expressly teach that a width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel.
Sell teaches (e.g., Figs. 1A-1C) a transistor comprising source/drain regions ([0033]: 110) and a channel ([0033]: 108),

wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel ([0033]: the measurement of the widths are measured in the width direction as specified, and thus this meet the requirement of Y-axis direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select the width in the device of Cheng, such that the width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel, as taught by Sell because the disclosed width measurement are art recognized as suitable measurements of source drain regions width and channel width.
Art Recognized Suitability for an Intended Purpose establishes at least a prima facie case of obviousness see MPEP 2144.07:


Moreover, it would have been obvious because all the claimed elements (channel, source drain regions and transistor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-

Alternatively, in the case the dummy gate does not satisfy the limitation of gate, claim 1 is further rejected including a replacement gate process as taught by Wu et al. US 20150162445 A1

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1) and Wu et al. (US 2015/0162445 A1).
Regarding independent claim 1: Cheng teaches (e.g., Figs. 1-15, different views and manufacturing steps of the same embodiment; see [0029]) a fin field-effect transistor ([0030]: 100) comprising: 
a substrate ([0030]: substrate 10 is either bulk or semiconductor-on-insulator SOI, [0031]); 
a channel ([0033]: the portion of the fin 12 covered by the dummy gate 16) formed in a predetermined region of the substrate; 

source/drain regions ([0040]: 50) formed at both sides of the channel along side surfaces of the channel on the substrate (inherent layout of source/drain and channel of the transistor, source/drain regions are formed at both sides of the channel along side surfaces of the channel on the substrate); and
an insulating layer ([0035] and [0040]: 20) formed between the gate and the source/drain regions on an upper portion of the channel (from bottom up view, the insulating layer 20 is between the gate 16 and the source/drain regions on an upper portion of the channel), so as to wrap the channel (insulating layer 20 wrap the channel on the upper portion on the channel), 
wherein a maximum width ratio (W1/W2) of a width W2 of each of the source/drain regions to a width W1 of the channel is 1 based on a width direction (Y-axis direction, width) of the channel.
Cheng does not expressly teach that a width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel.
Sell teaches (e.g., Figs. 1A-1C) a transistor comprising source/drain regions ([0033]: 110) and a channel ([0033]: 108),
Sell further teaches teach that a width W2 of each of the source/drain regions ([0033]: 110) has a value summing up a width W1 multiplication of a number of 
wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel ([0033]: the measurement of the widths are measured in the width direction as specified, and thus this meet the requirement of Y-axis direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select the width in the device of Cheng, such that the width W2 of each of the source/drain regions has a value summing up a width W1 multiplication of a number of channels (Nx) with an interval between channels (pitch), and a value between greater than 0nm and equal to or less than 100nm, and wherein the widths W1 and W2 are measured in a width direction (Y-axis direction, width) of the channel
Although, Cheng as modified by Sell does not expressly teach a gate, Wu does disclose a gate, as shown below:
Wu teaches (e.g., Figs. 3-4b, [0048]: FIG. 4a illustrates a cross sectional image 400a of a finfet device formed according to method 300) a fin field-effect transistor comprising a dummy gate ([0041]-[0042]), 
Wu further teaches a gate ([0048]-[0049]: 212c).

Regarding claim 2: Cheng, Sell and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the insulating layer includes one or more insulating materials selected from the group consisting of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                    f
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                    r
                                    O
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    , perovskite oxide, and a combination thereof (Cheng: [0035]: silicon nitride,                         
                            
                                
                                    S
                                    i
                                
                                
                                    3
                                
                            
                            
                                
                                    N
                                
                                
                                    4
                                
                            
                        
                    ).
Regarding claim 3: Cheng, Sell and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate includes silicon, germanium, tin, compounds of Group III to Group V, and a hetero-combined material (Cheng: [0031]: silicon).
Regarding claim 4: Cheng, Sell and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the substrate is doped with one or more n-type doping materials selected from among P, As, and Sb or one or more p-type doping materials selected from among B, BF2, Al, and Ga (Cheng: [0040]: substrate is doped with p-type dopant e.g., boron, (B)). 
Regarding claim 5: Cheng, Sell and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,

Regarding claim 7: Cheng, Sell and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends,
wherein the field-effect transistor has any one among a multi-gate structure including a double- or triple-gate FinFET, a GAA (gate-all-around) structure (nanowire, nanosheet), a lateral structure in which channels are arranged in a lateral direction, or a vertical structure in which the channels are arranged in a vertical direction (Wu: Fig. 7B, multi-gate structure 212 of FinFET, inherent structure of FInFET is double or triple gate).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0163826 A1) in view of Sell (US 2013/0313610 A1) and Wu et al. (US 2015/0162445 A1) as applied above and further in view of Wang et al. (US 2015/0044842 A1).
Regarding claim 6: Cheng and Wu teach the claim limitation of the fin field-effect transistor of claim 1, on which this claim depends.
Cheng as modified by Sell and Wu does not expressly teach that a metal silicide layer is formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions.
Wang teaches (e.g., Figs.1-9) a fin field-effect transistor comprising source/drain regions ([0020]: 42), 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the source drain region of Cheng as modified by Sell and Wu, the metal silicide layer formed on upper portions of the source/drain regions so as to wrap the upper portions of the source/drain regions, as taught by Wang, for the benefit of reducing the contact resistance of the source/drain contact to the source/drain area, and thus improve device operation speed and power consumption.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely solely rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly introduced limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826